T                           ENERAL


    Grover Sellers
-xXxX




     Honorable V. L. Pitman
     County Attorney
     Anderson County
     Palestine, Texas

     Dear Sir:                  Opinion No. O-6557
                                Re: Commissions of Tax Assessor-
                                    Collectors for independent
                                    districts under Article 2791,
                                    V.A.C.S., andr elated matter.

                    Your request for opinion has been received and
     carefully oonsidered by this department. We quote from your
     request as follows:

                 "1 am writing for an opinion in answer to
                 the questions hereinafter stated, which involve
                 the Cayuga School District, No. 28, in Anderson
                 County. The facts which may be relevant in
                 the consideration of said questions are as
                 follows: The Cayuga School District has a
                 scholastic population of about 200 with about
                 40 transfers in. The approximate property
                 valuation for the Sohool District this year
                 will be $2 400,000.00, the school tax rate is
                 $1.00 per &ZOO.OO. The Assessor and Collector
                 of taxes is employed for assessing and collecting
                 only and is not employed for any other service
                 in the community.

                 "(1) Is the above mentioned district required
                 by law to pay the Tax Assessor-Collector for the
                 assessing and collecting of said taxes exactly
                 4% of the taxes received by him, or can the
                 district pay him more than 4% if it desires?
                 (2) If the estimated amount of taxes coileoted
                 for this year is $2,400.00, does the Tax
                 Assessor-Collector's bond nesessarily have to be
                 double that amount, or, under the law, can the
                 bond be a less amount?
                      "Article 2791, Texas Revised Civil Statutes
                 seem to snswer these questions, but I am not
                                                                       ,
                                                                 I-.
                                                                           -



Hun. V. I;, Pitman - Page 2, O-6557



     sure that a strict oompliance with this Artialu is
     required, as it may be considered only directory.
     If the law requires a strict compliance with this
     Article, it seems that the payment by the dis-
     trict of more than 4% of the taxes received to
     the Assessor and Collector would be unauthorized.

          "Your opinion on these ma,tters will be appre-
     ciated."

          "Article 2723, Vernonts Annotated Texas Civil
Statutes, reads in part as follows:

          "The district tax assessor and collector shall
     have the same power and shall perform the same duties
     withreference  to the assessment and allection of
     taxes for free school purposes that are conferred
     by law upon the city marshal of incorporated towns
     or villages, and he shall receive such compexrsation for


       er cent of the whole amount of 'tam                m.
       e shall give bond in double the estimated amount of
    %axes coming curmuallg i t hi hands payable to and
     *abye approve
    30                                       board,
    conditioned for the faithful discharge of his duties,
    and that he will pay over to the treasurer of the
    board all funds coming into his hands by virtue of
    his office as such assessor and collector;. . .'I
    (Underscoring ours)
                It is our opinion that the above quoted statu-
tory provisions are plain, unambiguous and answer eaoh of
your questions.   It is our opinion therefore:

               1. The tax assessor-collector of the school
district is entitled to collect such percentage as allowed
him by the board of trustees of the district, not to ex-
ceed 4 per oent of the whole amount of taxes'reoeived by
him.  The trustees are not required to allow him 4 per
cent thereof, and may allow less, and they are without
authority to allow him more than 4 per oent of the whole
amount of taxes received by him.

               2. It is our opinion that the amount of the
bond of such tax assessor--collector must be double the
Hon. V. L. Pitman - Page 3, O-6557



estimated amount of taxes ooming annually into his hands.

                                   Yours very truly

                             ATTORNEY GENERAL OF TEXAS

                             s/ Wm. J. Fanning


                                          Wm. J. Fanning
                                               .Assistant


WJF:BT/og




APPROVED MAY 14, 1945

s/ Cbrlos C. Ashley

BIRST ASSISTANT ATTORNEY GENERAL



Approved Opinion Committee
By GWB, Chairman